                 Case 5:19-cr-00521-BLF Document 73 Filed 05/04/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

Date: May 4, 2021                Time: 9:00 – 9:05 A.M.      Judge: BETH LABSON FREEMAN
                                 Total Time: 5 Minutes
Case No.: 5:19-cr-00521-BLF-1    Case Name: UNITED STATES v. Chan

Attorney for Plaintiff: Ann Koppuzha via Zoom Webinar
Attorney for Defendant: John forsyth via Zoom Webinar for Clarence Peter Chan - P/NC

 Deputy Clerk: Tiffany Salinas-Harwell             Court Reporter: Lee-Anne Shortridge
 Interpreter: N/A                                  Probation Officer: N/A


                                          PROCEEDINGS


STATUS CONFERENCE

Status Conference held.

CASE CONTINUED TO: June 29, 2021 at 9:00 a.m. for Further Status.


EXCLUDABLE DELAY
Category: Effective Preparation of Counsel
Begins: 5/4/2021
Ends: 6/29/2021



///


P/NP: Present, Not Present
C/NC: Custody, Not in Custody                                                       Courtroom Deputy
I: Interpreter
                                                                                    Original E-Filed
